In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Adler, J.), dated September 29,1981, as denied their motion for leave to enter a default judgment and for an assessment of damages. Order reversed, insofar as appealed from, on the law, without costs or disbursements, the provision which denied plaintiffs’ motion is deleted and the motion is granted. The case is remitted to the Supreme Court, Kings County, for an assessment of damages against defendants. The excuses proffered by defendants for their failure to serve an answer until some nine months after receiving copies of the summons and complaint, and only subsequent to plaintiffs’ motion for leave to enter a default judgment, amount to nothing more than law office failure (see Eaton v Equitable Life Assur. Soc. of U. S., 56 NY2d 900; Barasch v Micucci, 49 NY2d 594; Bruno v Village of Port Chester, 77 AD2d 580). Accordingly, plaintiffs are entitled to a default judgment and an assessment of damages against defendants. Titone, J. P., Lazer, Gibbons and Thompson, JJ., concur.